OFFICEZOF TNE AlTORNEY               GENERAL    OF
                                         AUSTlN



-a.-
 --



       lionorablti Bill 8. Waiatkiw
       county Attorney
       g$:       , Q8y;;
       Dear Sir l                         Ophion     No. o-4023
                                          Rer     Can money r%oelrrU Sroa the
                                                  3oard of County enb Riatriot
                                                  Road ~ndrbtedaesa be hCrided
                                                  lv2ong the sour oomiJli8sion%ra’
                                                  preaincto,  and related queer-
                                                  tiom?
                 Your Latter 05 Soptrrr.ber 2O, 1941, requsotlng en
       o?lnlon OS this Uepastment on the questions atated, herein,
       reads in part 3a r0110tvs:'
                        ‘EJano’ county htia recontry received rm2
                 the. .Board of County and ~lstrlcf    Road Rand fn-
                 debfsdneaa approxlaate3iy $C,OOO.OO whioh the
                 Commlselon%re~ Court has sleeted to expenb
                 t(b) for tho aonstructioa      or improv%m%nt or
                 ccunty lateral    roada’.

                           The Conx&?%iwn%rs~ Court inqulrad      of the
                 -*riter     tha followingI ~.
                      “(1) Can this      money be divided     aziong the
                 four 0ommi::eicnere     proeir.cts?
                      “(2) If such a divlsic~    1s l:gil, shculd
                 It be divided equnlly or in compliant% with
                 the provisions of Article    67407
                      *(3) If the .mcnoy can not be 1e~~ll.y di-
                 vided amon% the different  ;?recincte, how should
                 lt be oqendod?
                           *I advlsad the, Court that,   in my opinion,
                 this      nonoy oould u!)t bo divided   and :!roratad to
Honorable Bill   a. Watkins,   Page 2


     the dlfrerent    preolnots.     Artiolr  6674q-7
     (V. A. S., Supplement, pe~;e 69, para6rsph
     3) provides in gert~        ~plhereupon, said
     EoLrd shell malt said Icixoy,or the yrt
     theroot to be utilized       for nuch ?urpostt,
     to the County Trecoaurer of suoh oounty,
     said EiGlley to be de=ositeQ by the County
     Trcnsurer lr, uccordanoo with tho law, and
     the same shuil be utilized       by the oouuty,
     sctly   throu:;h L\o Comlasi0ners       Court, for
     the construction     of laterr\l r~e.ds.~
             “Doth the Co.tit of Civil Axmls    and
     the Su~tipomo towt in the cuse of Skivera C
     Stovall,    75 S. !V. (2 270; 105 2. ‘;I. (2)
     363 and 114 5. U. (2 302 hove cormtrued
     article    6740 w2:liohed6als with ths expenCl-
     ture of thb road and brldi::e Lund but. ‘Judge
     Oeman said VAs to that nortlon of ~uto?.~c-
     bile ~rsglstretloa    fees retaihed by Snn
     Landt County, article      607Ea-10 Vernonf@
     Ann. Civ. 3t.; expressly      2rovldes huw mum
     shall be exgeuded, sn% for that reascm it
     is obvious. that crtlclo     O?40 &is no ag?li-
     oaiiozl to 0%x%‘.
            *St is tho oplnloo of the u.rlter that
     t&e method 0f sxpenditura of Otis      recelv-d
     fnm the IScard of County und Dlstrlot      aoad
     “uond Iudabtedaozs is provided by Art1cl.o
     ;374q-7 just thi wxx     ~18 sixicle G075a-10
     ;:rovidee for t;lo arqendltura of autonoblle
     ref&3tratlon   mmo~.
           “tiy anamc to their first      q!loatlon ma-
     ~;ered their socmd question;      :jud I ansri?red
     thair t!:lrd tiuestlon by advlslk;      the Court
     ,ht. in Dy Oi>iliiOIi this monc-;, in th6 3;Ord.S
     of the ntctuts ‘sixuld be utillzad         by the
     county, s ctiug thro?t&h the c omlsoi0nars
     court for the ccnstruoti0c’of       kteral    rmds.*
     It poems to ma that the lo;;islnturo        zannt by
     tbGS.0 i+‘Ol’dS Cd th9 tViG pPKL,ypZ>hs Gf the
     act tliht follovl :.3X3, t&t tL9 Co~zisalmers
     court sittil:~    LB a whole s.;cuLd Seolde whloh
    Honorable Bill   S. Watkins,   PaSe 3


         lateral   road.3 of the oounty, regardless
         or prreolnot, should be IuDrooed or oon-
         struoted,   the ooet or such Improvtrnent or
         conatruotlon    to be paid fro::1 the county
         lateral   road Sund.*
               AF~Sr’Stlt~ you hms rafarenoe to money alloaated
    to y@LW county frorj the &~teral Eoad Aooount, by tha Board
    of County and District   Road Indobtodness.    The Conmlssionere’
    court has eroroissd   Its option fiu to cm or the speolrled
    usos  Of said eonsy as permitted by Article    667Cq-7, Vomm’s
    A.snotuted Civil Statutes,  nazaaly, the o?nstruction     of
    latoral roads In said oounty.    Xor the purDosa3 of thIr
    o+~Ion, we must aseuzne that tho ?rovIelone      OS Article
    567Cp-7, supre, have been oor&led     with relative     to aotioe
    to the Board, by the ComEIssioners ( Court, showing the manner
    in which the Court hae axeraised It6 option,      eta.,                         1

               when .tho C~runIoslcnors*  Court has exaroised Its
    ootion and .detemInad that the uoney received rrom the lateral
    R&d    Aooount ,shall bo used for the oonstruotlon   of lateral
    roads In the County, the statute places no restriotion       or
    liritztlon   on the ComxlssIonors~ court reSnrdI.nS the rzmner              :
    in whIoh such .zonep IS’ to be ,eX&ided except “the sane shall
    bo utilized   by the oounty, actInS .throa.Sh the ComaIsaIonars~
    Court, for the construotion    of lateral  roads.’   This being
    true, r.e think the CouzIs3ionors1    Court Is authcrized to
    er2end the above mentioned concy for tho~construotlon       of
    lateral reads in the county, as t.h?o court nay In Its dis-
    cretion deternina.
                 It is our opinion thst the Conmissioners* Court of
    the county aoting in Its 0fri0iGi        capacity  can legally
f   divide the above nentioned mbnoy axong the rour commissioners
    precixts;      provided,   of oourso, tht all of said mo;.eg le
    :xed for the oonstruotlon       of later&l .roads In the various
       -~cincte,    It Is our rurther opthion -that it Is wholly
    &IL... -) the dIsorotIcn    of tho Corzci:~sioncrs* Court whether
    or not Lhe money Is to be e;ually dfvidod among the oonmis-
    sf.cnorol preoincts.       In short, we tLInic that after the noney
    hcs been allooatod       to the oounty end the CorxUsIoners         Court
    has esoroissd      Its option, as provided by Artiole      6674q-7,
    ::upra, to use said money for the pur:;ose of construst@
    lateral    roads therein, the ConvnissIonerst Court ia legally
    authorized to exgaud suah noney for the 9wposo           e..Sove man-
    tionsd, ns.~aly, the oonstruction       of lateral   ronds, as said
    court deems proper.        In other vlofas, the CocnniaaIonersf Court
    CM expend all of such zoney in one conm&sloner~s              Sreclnot
Honorabl~a Bill   3. %iti.lne,   Pace 4


for the oorstructlon     of titeral   roads, If said court, withlo
its dlsorotlon,    dotertime     t&t such aotloa Would ba to the
beet Inter8stS of t?.e oounty, or divide such lsonep &sow the
four oozmIsSIonere* paoinots        and expnd the ocme for the
~u~ose or conStructIu3 latsrnl        roilde In all or said oomnIs-
sionore* proolncte     or any of t%en ns tho cmrt deems bast for
the interest    0r the ccunty.

            ‘i’rustin~ that   the ~or,goir;5   fully   anm-ara your
inquiry,   we ero
                                                yours vsry   t121y



                                                                      .




f\W: m